Per Curiam.
The relator applied to the building inspector of the city of East Orange for a permit to erect a single-family dwelling house upon a lot of land owned by her in that city; the application being accompanied with plans and specifications showing the character of the proposed building and its location upon the relator’s lot. The inspector refused to issue the permit, basing his refusal upon the fact that the proposed location of the building was prohibited by the zoning ordinance of East Orange, which required that such structures when built upon lots in the zone in which that of the relator was located must set back at least forty feet from the center line of the street and at least three feet from the side lines of the lot. It is conceded that the erection of the building in accordance with the plans and specifications submitted would be violative of the provisions of the municipal zoning ordinance just referred to, so far as its proposed location upon the relator’s lot was concerned; but it is contended on her behalf that this restriction upon the use and enjoyment of her property is invalid, under the doctrine of Eaton v. South *1000Orange, 3 N. J. Mis. R. 956; Scola v. Senior, 102 N. J. L. 26, and Vatter v. Kaltenbach, Ibid. 470. These eases, however, were decided prior to the adoption of the zoning amendment of 1927 to the state constitution, and the enactment of the statute of 1928 pursuant to authority conferred upon the legislature by that amendment. The effect of this constitutional amendment and of the statute of 1928 was to validate the “set back” provisions of existing municipal zoning ordinances. It was so declared by this court in the case of Koplin v. Village of South Orange, 6 N. J. Mis. R. 489, and that case is controlling so far as this court is concerned.
The allowance of the peremptory writ applied for by the relator must therefore be denied.